Name: Commission Directive 2008/45/EC of 4 April 2008 amending Council Directive 91/414/EEC as regards an extension of the use of the active substance metconazole (Text with EEA relevance)
 Type: Directive
 Subject Matter: means of agricultural production;  agricultural policy;  health;  marketing
 Date Published: 2008-04-05

 5.4.2008 EN Official Journal of the European Union L 94/21 COMMISSION DIRECTIVE 2008/45/EC of 4 April 2008 amending Council Directive 91/414/EEC as regards an extension of the use of the active substance metconazole (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the second indent of the second subparagraph of Article 6(1) thereof, Whereas: (1) By Commission Directive 2006/74/EC (2) metconazole was included as active substance in Annex I to Directive 91/414/EEC. (2) When applying for the inclusion of metconazole its notifier BASF Aktiengesellschaft submitted data on uses to control fungi which supported the overall conclusion that it may be expected that plant protection products containing metconazole will fulfil the safety requirements laid down in Article 5(1)(a) and (b) of Directive 91/414/EEC. Therefore, metconazole was included in Annex I to that Directive with the specific provisions that Member States may only authorise uses as fungicide. (3) In addition to the control of fungi in certain agricultural uses, the notifier now has applied for an amendment to those specific provisions as regards the use as a plant growth regulator. In order to support such an extension of the use, the notifier submitted additional information. (4) Belgium evaluated the information and data submitted by the notifier. It informed the Commission in October 2007 that it concluded that the requested extension of use does not cause any risks in addition to those already taken into account in the specific provisions for metconazole in Annex I to Directive 91/414/EEC and in the Commission review report for that substance. This is particularly the case since the extension covers applications at rates that are lower than those necessary for a use as fungicide while the other application parameters as set out in the specific provisions of Annex I to Directive 91/414/EEC remain unchanged. (5) Therefore it is justified to modify the specific provisions for metconazole. (6) It is therefore appropriate to amend Directive 91/414/EEC accordingly. (7) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 91/414/EEC is amended as set out in the Annex to this Directive. Article 2 Member States shall adopt and publish by 5 August 2008 at the latest the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 6 August 2008. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 4 April 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2008/41/EC (OJ L 89, 1.4.2008, p. 12). (2) OJ L 235, 30.8.2006, p. 17. ANNEX In Annex I to Directive 91/414/EEC, row 136 is replaced by the following: 136 Metconazole CAS No 125116-23-6 (unstated stereo-chemistry) CIPAC No 706 (1RS,5RS:1RS,5SR)-5-(4-chlorobenzyl)-2,2-dimethyl-1-(1H-1,2,4-triazol-1-ylmethyl) cyclopentanol  ¥ 940 g/kg (sum of cis-and trans-isomers) 1 June 2007 31 May 2017 Part A Only uses as fungicide and plant growth regulator may be authorised. Part B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on metconazole, and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health on 23 May 2006 shall be taken into account. In this overall assessment:  Member States must pay particular attention to the protection of aquatic organisms, birds and mammals. Conditions of authorisation should include risk mitigation measures, where appropriate,  Member States must pay particular attention to the operator safety. Conditions of authorisation should include protective measures, where appropriate.